IN THE SUPREME COURT OF THE STATE OF NEVADA


                EDGEWORTH FAMILY TRUST; AND                             No. 83258
                AMERICAN GRATING, LLC,
                Appellants,
                vs.                                                        FILED
                DANIEL S. SIMON; AND THE LAW
                                                                           SEP 1 6 2022
                OFFICE OF DANIEL S. SIMON, A
                                                                         ELIZABETH A. BROWN
                PROFESSIONAL CORPORATION,                              CLERK VPREME COURT
                D/B/A SIMON LAW,                                      BY
                                                                            DEPUTY CLER1
                Res a ondents.
                EDGEWORTH FAMILY TRUST; AND                             No. 83260
                AMERICAN GRATING, LLC,
                Appellants,
                vs.
                DANIEL S. SIMON; AND THE LAW
                OFFICE OF DANIEL S. SIMON, A
                PROFESSIONAL CORPORATION,
                D/B/A SIMON LAW,
                Respondents.


                          ORDER VACATING JUDGMENT AND REMANDING

                            These consolidated appeals challenge the district court's
                adjudication of an attorney lien and award of quantum meruit fees. Eighth
                Judicial District Court, Clark County; Tierra Danielle Jones, Judge.
                            We previously issued an order between the same parties based
                on the same issue, which is whether the district court's award of $200,000
                in quantum meruit to respondent Daniel Simon was reasonable.                  See
                Edgeworth Family Tr. v. Simon, Nos. 77678/78176, 2020 WL 7828800, at *2
                (Nev. Dec. 30, 2020) (Order Affirming in Part, Vacating in Part and
                Remanding). In our order, we vacated the district court's award, concluding

SUPREME COURT
                that the district court's order was unclear with respect to whether the award
          OF
       NEVADA


(0)   I947A
                    was properly limited to solely the work Simon completed after he was
                    constructively discharged by appellants Edgeworth Family Trust and
                    American Grating, LLC (collectively, the Edgeworths). Id. Accordingly, we
                    vacated the award, remanded the issue to the district court to make specific
                    factual findings regarding what work Simon completed after his
                    constructive discharge, and instructed the district court that any quantum
                    meruit award should only compensate Simon for services provided post-
                    discharge.    Id.   On remand, the district court again awarded Simon
                    $200,000 in quantum meruit fees.
                                 The Edgeworths argue that the district court erred by failing to
                    comply with our previous order on remand. They contend that the district
                    court failed to make specific findings reflecting that its award was limited
                    to the work Simon completed after he was constructively discharged by the
                    Edgeworths. We agree.
                                 Although "[w]e review an award of attorney fees for an abuse of
                    discretion," Logan v. Abe, 131 Nev. 260, 266, 350 P.3d 1139, 1143 (2015), we
                    review de novo "[w]hether the district court has complied with our mandate
                    on remand," State Eng'r v. Eureka County, 133 Nev. 557, 559, 402 P.3d
                    1249, 1251 (2017). When this court remands a case, "the district court must
                    proceed in accordance with the mandate and the law of the case as
                    established on appeal." Id. (internal quotation marks omitted). Further, a
                    disposition from this court serves as mandatory authority in subsequent
                    stages of the case. See NRAP 36(c)(2).
                                 As stated, we previously vacated the district court's award of
                    quantum meruit fees to Simon because the order did not make specific
                    findings that its award was limited to services Simon provided post-
                    discharge. Edgeworth Family Tr., 2020 WL 7828800, at *2. Specific factual
                    findings regarding what work Simon completed pre-discharge versus post-
SUPREME COURT
        OF
     NEVADA
                                                          2
(0) I947A    44Mo
                     discharge is critical because a quantum meruit award can only properly
                     compensate Simon for the services he provided post-discharge. Id.
                                  Turning to the district court's post-remand order, we conclude
                     that the district court's order suffers from the same flaw as its previous
                     order—the order does not make specific findings that clearly reflect that the
                     quantum meruit award is limited to only services Simon provided post-
                     discharge.   Specifically, the district court's quantum meruit award is
                     premised on the work Simon performed relating to the Edgeworths'
                     settlement agreements.      However, the district court's order notes that
                     Simon began working on those settlement agreements before he was
                     discharged. Thus, while Simon's work on the settlement agreements may
                     consist of work he did both pre- and post-discharge, the district court's order
                     does not make clear, nor include any specific findings of fact, that
                     demonstrate that the quantum meruit fee is limited only to Simon's post-
                     discharge services relating to the settlements. Further, the district court
                     does not make any other findings of fact regarding work Simon completed
                     post-discharge that would otherwise support the quantum meruit fee. For
                     these reasons, it remains unclear whether the award of $200,000 in
                     quantum meruit fees is reasonably limited only to the services Simon
                     provided post-discharge. The district court therefore erred by failing to
                     comply with our previous order which was mandatory authority. Thus, we
                     again vacate the district court's award of $200,000 in quantum meruit fees.
                                  Insofar as the Edgeworths argue that we should award Simon
                     $34,000 in quantum meruit fees based on Simon's billing statement that
                     purportedly shows that he completed 71 hours of post-discharge work, we
                     decline to do so. The district court found that the billing statement may not
                     accurately reflect Simon's post-discharge work.       Further, we decline to
                     make factual findings on appeal. See Ryan's Express Transp. Servs., Inc. v.
SUPREME COURT
        OF
     NEVADA
                                                           3
(0) I947A    .4D).
                Arnador Stage Lines, Inc., 128 Nev. 289, 299, 279 P.3d 166, 172 (2012) ("An
                appellate   court   is   not   particularly     well-suited   to   make        factual
                determinations in the first instance."). Because we will not make factual
                findings in the first instance, we also decline Simon's invitation to affirm
                the district court's order on the ground that the record supports an award
                of $200,000 in quantum meruit fees. Because no new findings were made
                on remand explaining the basis for such an award, we remain unable to
                determine whether $200,000 was a reasonable quantum meruit fee for
                Simon's post-discharge work.
                            Accordingly, we ORDER the judgment of the district court
                VACATED AND REMAND this matter to the district court for proceedings
                consistent with this order. We further instruct the district court to make
                specific and express findings as to what work Simon completed after he was
                constructively discharged and limit its quantum meruit fee to those
                findings.



                                                                       4-ti n             J.
                                                     Hardesty


                                                                /eksbc-4-0                J.
                                                     Stiglich

                                                                 (
                                                                                          J.
                                                     Herndon




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                cc:   Hon. Tierra Danielle Jones, District Judge
                      Morris Law Group
                      James R. Christensen
                      Christiansen Trial Lawyers
                      Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                    5
(0 1947A